Title: To George Washington from Major General Benjamin Lincoln, 28–29 January 1780
From: Lincoln, Benjamin
To: Washington, George


          
            My Dear General,
            Chas Town [S.C.] January 28th[–29] 1780
          
          Since I did myself the honor to write you on the 24th instant, I have received a letter from the Presidt of Congress and a resolve of that Body, empowering me to correspond with the Governor of Havanna, and with him, to plan, adjust, and carry into execution, measures for the reduction of Georgia, and then to extend our operations to the conquest of East Florida—When this passed Congress, I presume they did not credit the report that the enemy intended so fully to reinforce their Troops in Georgia as effectually to preserve it, and to act offensively, wt. a probability of success, against this State—that these are their intentions, from the daily appearance of Ships off this Bar, standing So[uth]ward, cannot I think be reasonably questioned—But as that is not yet reduced to a certainty; and as Savannah, with

the aid of Spain, may be ours—I shall make a few observations on an expedition to East Florida, and point out some of the difficulties which may attend it, and give my ideas of a mode to obviate them—I do it now, my dear General, from an expectation that there may be time, if you approve of my ideas, to forward from Congress every necessary to carry it into execution, in which I am sure of your aid—I shall be more particular in this matter, than I otherwise would, because Congress have received, and have now I suppose on their files, plans on which an expedn against St Augustine ought to be conducted—these have made impressions on their minds, which lay me under an obligation of pointing out, in the first place, the few errors therein, that what I have to offer on the subject may more forcibly take effect.
          When I left Congress in October 1778, they put in to my hands the observations, of two Gentlemen, of known abilities, on the situation and strength of St Augustine, the number of men necessary for an expedn against it &ca &ca.
          Marquis de Bretigney, one of the observers seems to entertain an idea “that an army should be collected at Savannah wt. the necessary stores—six field pieces, and two Mortars, and marched across land to St Augustine, and that two or three armed Vessels should cover the mouths of the rivers—That heavy cannon would be unnecessary, as an attempt to besiege it in form, would be absurd speculation, and impossible in the execution—and that by a blockade of three or four months the Garrison would, from the want of supplies be reduced to the necessity of surrendering.”
          The other, an anonymous observe⟨r⟩ takes up the matter on different principles—he supposes the troops should be sent by water, and the Fort attempt⟨ed⟩ by storm.
          From the knowledge I have obtained of the Country, the difficulties which would attend the marching an Army through it, the strength and situation of St Augustine, the means by which the Garrison can be supplied—the measures to be adopted which would give rational hopes of success in an attempt against it, and the means of returning in case of failure—I think it would be embarrassing, and unsafe to attempt an expedition against that Province on either of these plans, though there are many useful observations in them.
          To shew the impracticability of the former and the danger

of the latter—I beg leave to offer the following estimate and observations.
          The weight of the baggage and supplies of one hundred men for one hundred and fifty days, the shortest time which can be allotted for the expedition (supposing that ⅞ths of the meat should be drove) is as follows viz.
          
            
              Baggage of Officers and Men
               4250 libs.
              }
              29,850 libs.
            
            
              Bread for 100 Men 1 lib. ⅌ day
              15000
             
            
            
              salted provision ⅛ of the time
               2400
              
            
            
              ½ gill of rum ⅌ day, an article indispensible in this Climate
               2000
              
            
            
              ¼ gill of vinegar ⅌ day
               1000
              
            
            
              spare ammunition
               1600
              
            
            
              Provision for 20 Waggoners on the same estimate
               3600
              
            
          
          This weight will require twenty waggons (1500 being a full load in this Country) for every hundred men, besides the Hospital, Quarter Masters, and Artillery waggons, which, for a small army, is a number, which will far exceed the resources of this Country—Besides, were there a sufficient number to be procured, the want of forage in the Country through which they must travel, most of it being a mere barren desert, is an insuperable objection to an attempt by land, without the aid of Shipping—for no waggon can carry a sufficient quantity of forage for its own use, had they no other load—this article cannot be dispensed with—the experiment was fully tried in the summer 1778 by General Howe—the consequences were that by the time the army reached St Marys, little more than half the distance out, his horses were rendered unfit for service, Knocked on the head, their waggons burnt, and the troops obliged to return without them—in which they were assisted by the Gallies, and some small vessels, otherwise none but the strong could have effected their retreat, and they without their baggage.
          There are four navigable rivers to cross, and no boats can be carried over land—the necessary delays in making rafts, and the danger of crossing on them, are objections to an attempt by land, which will have their weight—Besides, St Johns river, about 30 miles from St Augustine, is more than a mile wide

and very deep, and probably must be crossed in the face of the enemy, (surely it must if they do their duty) and the innumerable obstacles, which they may throw in the way of an advancing Army, thus destitute of supplies, are further objections to the measure—The Marquis is also of opinion that St Augustine would soon be obliged to surrender from want of supplies, if an army was before it—even this may be doubted when it is considered that, if an attempt is made, it must be at a time when provisions are to be had, and can be put up—and, that our approach especially if by Land, must be so gradual that time will be given to the Garrison to make every necessary preparation—but, when this, and the unhealthiness of the Climate are contemplated, a question will arise whether to attempt an expedition from no other hope of success than from a blockade in which probably many lives will be lost, much money expended, and on the success of which the honor of the States so much depends, can be justified.
          The other Gentleman is of opinion that the attempt should be altogether by water in flat bottom boats, or private vessels covered by some Gallies; and that the Forts be attempted by escalade—for this we ought to have veteran troops, even to give a probability of success. How, in case of accident to the Gallies and boats, by a superior naval force, a retreat could be secured, if that should become necessary, I know not—to ascertain which I think will not be deemed a needless enquiry.
          If the above remarks are just—that an Army cannot be marched to St Augustine acros⟨s⟩ land without the aid of a naval force—That to prosecute an expedition against it solely by Sea is unsafe—and to expect the reduction of it in any other way than by a regular siege too precarious to be attempted—I beg leave to offer the following suggestions as the outlines of a plan—some of whic⟨h⟩ I think should be followed in case an attempt shou⟨ld⟩ be made for the reduction of that Fort in conjunction with Spain In the first place, that Power must supply a naval force sufficient to cover our Gallies and small craft, all of wh. could keep the inland navigation, a sufficient number of heavy cannon and mortars, with the necessary ordnance stores, and aid in men as may be necessary from the strength of the enemy—Savannah should be the place of rendezvous, where ought to be collected the Gallies, a sufficient number of small vessels, in which to

transport the light ordnance, provided by us, the ordnance stores, provision, baggage, and forage—Our Troops must be marched as light as possible across land—that the provisions and forage meet them up the Alatamaha, and wt. suitable boats in which to cross that river—That a small redoubt be built there which will command the pass of the river, in which a Garrison must be left, and a store of provision and forage—Thence the army should proceed to Satilla river, where also they would meet another supply of provisions and boats, and where a redoubt should, for the purpose aforesaid, be erected—and so on to the several rivers to St Augustine; and a Garrison left wt. each—they should be employed in building boats, to recross in case of necessity, and in securing the passes—By this method our rear will be covered and our retreat secure, should any accident happen to our marine—These posts also will be proper stages at which our Drovers can secure supplies, and safely refresh their cattle, and be assisted in crossing them over the rivers.
          From the information I have received of the strength of the walls of St Augustine, and of the materials with which they are constructed, little advantage will result from Battering Cannon—therefore few of them only will be necessary—The only ⟨e⟩ffectual mode seems to be that of a siege in form by saps, mines, bombardments &ca—and that with a number of heavy mortars—for the Casemates are exceedingly good in the Fort, and by some thought to be bomb proof—they are sufficient to cover three or four hundred men—These general hints, similar to some I put into the hands of the Delegates from the Massachuset’s Bay, I thought necessary to give you, and to request your observations on them.
          29th From the last advices we have no reason to expect that the above matters can be attended to soon, if ever—for the Fleet expected in Savannah is now arrived, a considerable part of them at least—Commodore Whipple has taken two Sloops with about 50 Dragoons on board—they embarked about 45 horses and furniture for them—they brought in but two horses, the rest were lost in bad weather.
          As it is no longer safe to trust the frigates out I have ordered them within the bar as a cover to it—and am collecting the Continl Troops to a point near the sea-coast—supposing that the conquest of the remaining part of Georgia cannot be an object

of so much importance as to claim so fully the attention of Britain as to induce her to send so great a part of her force to reduce it surely some more important object must be her views—I think the subjugation of this State must be in contemplation; on this idea we are now founding our movements—relying that the ships will cover the Harbour and preserve it from insult, we are paying the greatest attention to the land side of the town—and, besides the line, I described in one of my late letters to Your Excellency, we have now in contemplation throwing up a new one about one mile and a half in front of the old work—by this means I think we shall have it in our power to keep the enemy for some time at least from a situation in which they can annoy the Town, and, when these Lines are no longer tenable I think our retreat will be secure to the inner ones as our flanks will be covered by a deep marsh.
          We shall send off some fast sailing vessels to the Havannah, and to Count de Graass, announcing the arrival of the British armament in Georgia—hoping that they will give them some diversion. I have the honor to be, My Dear General, with the highest respect, Your most obedt humble servt
          
            B. Lincoln
          
        